Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered November 10, 2009. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of manslaughter in the first degree (Penal Law § 125.20 [1]), defendant contends that the waiver of the right to appeal is not valid and challenges the severity of *1416the sentence. Although “[w]e agree with defendant that the waiver of the right to appeal is invalid because the minimal inquiry made by County Court was insufficient to establish that the court engage [d] the defendant in an adequate colloquy to ensure that the waiver of the right to appeal was a knowing and voluntary choice” (People v Jones, 107 AD3d 1589, 1589 [2013], lv denied 21 NY3d 1075 [2013] [internal quotation marks omitted]; see People v Hassett, 119 AD3d 1443, 1443-1444 [2014], lv denied 24 NY3d 961 [2014]; People v Mobley, 118 AD3d 1336, 1336-1337 [2014], lv denied 24 NY3d 1121 [2015]), we nevertheless reject defendant’s challenge to the severity of the sentence. Present — Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.